t c summary opinion united_states tax_court richard lewis field petitioner v commissioner of internal revenue respondent docket no 9552-04s filed date richard lewis field pro_se david b mora for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner is entitled to claimed deductions on schedule c profit or loss from business in excess of those allowed by respondent is entitled to charitable_contribution deductions on schedule a itemized_deductions in excess of those allowed by respondent and is liable for an accuracy-related_penalty under sec_6662 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in houston texas at the time the petition was filed during petitioner was a mechanical engineer employed by lockheed martin corporation attached to his form_1040 1respondent concedes that petitioner does not need to include in gross_income for an ira distribution of dollar_figure is not liable for a 10-percent additional tax for an early distribution from a qualified_retirement_plan of dollar_figure is allowed a deduction for charitable_contributions on schedule a of dollar_figure is allowed a deduction for investment_interest on schedule a of dollar_figure and is allowed an adjustment to gross_receipts of dollar_figure for cost_of_goods_sold respondent also concedes that petitioner is allowed additional deductions of dollar_figure and dollar_figure on schedule c but it is unclear to what expenses these additional deductions relate petitioner concedes in his petition that interest of dollar_figure and utilities of dollar_figure should be deleted from schedule c the parties also agree that petitioner must include as income dividends of dollar_figure for u s individual_income_tax_return was a schedule c which listed seven different activities richard l field ph d consulting engineer sol pub co field investment management field oil_and_gas field vehicle sales field real_estate and field entertainment petitioner was also a volunteer with the houston symphony chorus chorus from july through he traveled with the chorus on a tour of england and wales at a cost of dollar_figure petitioner deducted the travel_expenses related to this tour as charitable_contributions on schedule a discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not present evidence or argument that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent a deductions claimed on schedule c tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain sufficient records to establish the amounts of income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs both sec_162 and sec_212 allow deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year sec_162 requires that the expenses be paid_or_incurred in carrying_on_a_trade_or_business sec_212 requires only that the expenses be paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and for petitioner listed seven activities on his schedule c richard l field ph d consulting engineer a solar_energy consulting activity sol pub co which involved sales of solar books field investment management field oil_and_gas field vehicle sales field real_estate and field entertainment petitioner admits that he had no income or expenses for the oil_and_gas real_estate and entertainment activities in and that he should not have included them on schedule c the parties agree that sol pub co and field vehicle sales are businesses the parties disagree on whether field investment management is a business and whether the associated expenses are ordinary and necessary the court finds after a review of the record that petitioner’s activities with respect to field investment management amount to personal investment management and not a trade_or_business petitioner was employed full time as a mechanical engineer he did not have a written business plan for his alleged investment advisory service in his credit card accounts petitioner did not segregate his personal expenses from his business_expenses although petitioner had been involved in his investment activity for years petitioner had not earned any income from the investment activity prior to thus field investment management had no income for the year petitioner further testified that he did not have any clients for whom he invested or managed money all investment accounts were held in his name during he had never charged any person a commission or fee for his alleged investment advisory service petitioner conceded that the totality of the commissions and fees claimed as expenses on his schedule c were related to his own personal investment activities 2although petitioner listed richard l field ph d consulting engineer on schedule c he correctly reported the wages from his employer lockheed martin corporation on line of his return petitioner did not argue that any of the expense deductions claimed on schedule c were related to his employment personal investment management does not constitute the carrying on of a trade_or_business irrespective of the extent of the investments or the amount of time required to perform the managerial functions 373_us_193 312_us_212 376_f2d_280 petitioner’s investment activities as a whole are not sufficient to constitute the carrying on of a trade_or_business within the meaning of sec_162 consequently any deduction allowable in connection with activities relating to personal investment management must meet the requirements under sec_212 see 480_us_23 n ordinary and necessary expenses under sec_212 sec_212 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and ordinary and necessary means that the expenses must be reasonable in amount and must bear a reasonable and proximate relation to the production or collection of taxable_income bingham’s 325_us_365 sec_1_212-1 income_tax regs generally no deduction is allowed for personal living or family_expenses see sec_262 a taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a to show that an expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see 72_tc_433 traveling expenses on schedule c petitioner claimed a deduction of dollar_figure for traveling expenses petitioner made a total of trips in year for the purpose of business development in connection with field investment management he produced a copy of the pages from his day planner which set forth the name of the client the mileage traveled the date and the alleged business_purpose of each trip on the trips taken petitioner met with a total of four different persons petitioner’s day planner shows that he met with a ms hurd a person whom he identified as an employee of comerica bank on of the trips he testified that he met with her to give investment advice he did not provide any information regarding the other three persons petitioner’s investment activities do not constitute a trade_or_business petitioner has failed to show that the traveling expenses are related to the production_of_income or the conservation of property_held_for_the_production_of_income the court finds that petitioner’s trips were personal in nature under sec_262 petitioner’s deduction for traveling expenses is disallowed meals and entertainment for petitioner claimed deductions of dollar_figure for meals and entertainment_expenses petitioner produced a spreadsheet that summarily listed the date the amount of the meal the miles traveled the name of the client and the alleged business_purpose of each meal the alleged business_purpose was described broadly such as bank investment mortgages real_estate investment and bond market none of the alleged business purposes related to petitioner’s personal investment management the court has already found that petitioner did not carry on a trade_or_business therefore petitioner must show that the meals are sufficiently related to the production_of_income or the conservation of property_held_for_the_production_of_income in connection with his personal investment management petitioner 3at trial petitioner testified that he claimed dollar_figure for meals and entertainment_expenses incurred during the trips it is unclear as to which activity the remaining expenses relate has failed to meet his burden_of_proof and the deductions are accordingly disallowed other expenses reported on schedule c for petitioner claimed deductions for the following expenses paid_by field investment management dollar_figure for commissions and fees dollar_figure for office expenses dollar_figure for office supplies dollar_figure for computer repair and maintenance and dollar_figure for a computer petitioner provided copies of miscellaneous checks receipts and invoices to substantiate the office expenses the cost of the computer and its repair and maintenance and supplies for petitioner’s evidence sufficiently documents the amount of the expenses_incurred however he has not sufficiently shown that such expenses were incurred primarily to benefit his investment activities rather than for personal reasons therefore the deductions are disallowed under sec_262 as for the commissions and fees petitioner provided a stack of statements from numerous credit card companies to substantiate their deductibility he contends that the cash advance charges and the annual fees charged by the banks were used to fund demonstration stock portfolios for field investment management however petitioner has not presented any evidence with respect to the status or existence of such demonstration stock portfolios when the fees and the items charged to the credit cards are analyzed as a whole it appears that the credit cards were used primarily for personal reasons and the fees are proximately related to the personal_use the fees shown in the credit card statements can be roughly categorized as annual fees cash advance finance_charges general finance_charges late fees over-the-limit fees check transaction fees and internet connection charges some of the statements included charges for personal items when questioned at trial petitioner admitted that charges from merchants such as drugstore com kroger and york photo labs were personal therefore the commissions and fees deductions are disallowed under sec_262 in sum the court sustains respondent’s determination to the extent not conceded by him that petitioner is not entitled to the deductions for traveling expenses meals and entertainment_expenses and other expenses claimed on schedule c b charitable_contributions sec_170 allows as a deduction a charitable_contribution payment of which is made within the taxable_year a charitable_contribution includes a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_170 no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to a charitable_organization may constitute a deductible contribution sec_1_170a-1 income_tax regs allowable deductions include transportation_expenses and reasonable expenses for meals_and_lodging necessarily incurred while away from home id sec_170 prohibits a deduction for inter alia unreimbursed traveling expenses_incurred incident to the rendition of charitable services unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel the meaning of a significant_element_of_personal_pleasure_recreation_or_vacation is far from self-evident an inquiry into the legislative_history of this provision provides some insight the house report states in determining whether travel away from home involves a significant_element_of_personal_pleasure_recreation_or_vacation the fact that a taxpayer enjoys providing services to the charitable_organization will not lead to denial of the deduction a taxpayer who only has nominal duties relating to the performance of services for the charity or who for significant portions of the trip is not required to render services is not allowed any deduction for travel costs h rept c b vol the example makes clear that the relevant inquiry is the extent and duration of the charitable services provided by the taxpayer and not some quantum measure of pleasure derived by the taxpayer petitioner traveled to england and wales with the chorus and deducted his travel_expenses as charitable_contributions on schedule a respondent contends that petitioner’s trip expenses are not deductible because the trip involved elements of personal pleasure recreation_or_vacation the record contains an itinerary of petitioner’s trip an examination of the itinerary reveals that approximately hours of rehearsal and performance time were required the itinerary also reveals that each day provided opportunities for scheduled or independent sightseeing trips there were scheduled sightseeing trips on days of the 8-day trip on of the remaining days opportunities for independent sightseeing were provided the blocks of time set_aside for sightseeing either scheduled or independent totaled approximately hours petitioner testified that he did not take advantage of the independent sightseeing opportunities you can be sure at my age i was either reading sleeping or resting from jet lag during those times and not sightseeing it is well established that the court is not required to accept petitioner’s self- serving testimony in the absence of corroborating evidence 99_tc_202 87_tc_74 the court finds that elements of personal pleasure recreation_or_vacation constituted a significant element of petitioner’s trip the court concludes that sec_170 prohibits a deduction for the traveling expenses_incurred on his trip to england and wales accordingly respondent is sustained on this issue to the extent not conceded by him c accuracy-related_penalty under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax higbee v commissioner t c pincite in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect id pincite respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an understatement attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner failed to keep adequate books_and_records to substantiate the deductions he claimed see sec_6662 sec_1_6662-3 income_tax regs there is also an understatement_of_tax greater than dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate nothing in the record indicates petitioner acted with reasonable_cause and in good_faith the court holds that the record supports respondent’s determination that petitioner is liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
